— Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered July 23, 1990, convicting defendant, after jury trial, of robbery in the first degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 2Vi to IV2 years, and 1 to 3 years, unanimously affirmed.
Defendant’s claim that he was denied a fair trial by the trial court’s refusal to give the specific supplemental charge requested to "balance” the jury charge on identification factors is unpreserved, as defendant did not object to the court’s proposed supplemental charge, or to the supplemental charge as given (CPL 470.05). In any event, the trial court’s full charge on identification, including general factors to be considered in evaluating identification testimony, taken together with its repeated instruction that the jury carefully consider the sufficiency of the evidence presented, and its supplemental charge that the jury carefully consider all testimony relevant to identification, adequately conveyed the appropriate legal standards (see, People v Bell, 38 NY2d 116, 120). Concur— Carro, J. P., Milonas, Ellerin and Asch, JJ.